Exhibit CAMERON INTERNATIONAL CORPORATION Restricted Stock Unit Award Agreement (, This AWARD AGREEMENT (the “Award”) is between the employee listed on the attached Notice of Grant of Award (“Participant”) and Cameron International Corporation (the “Company”), in connection with the Restricted Stock Unit Award granted to Participant by the Company. 1.Effective Date and Issuance of Restricted Stock.The Company hereby grants to the Participant, on the terms and conditions set forth herein, an award of Restricted Stock Units (the “Award”).This Restricted Stock
